Title: To Thomas Jefferson from Benjamin Henry Latrobe, 6 January 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Philadelphia Jany. 6th. 1807
                        
                        Since my arrival in this city I have endeavored by enquiries here, & by writing to New York, Boston, &
                            Albany to procure the glass necessary for the lights of the Cieling of the Hall of Representatives, and have been entirely
                            disappointed. I have therefore sent by the Packet an order to England of which a duplicate shall follow by the first
                            opportunity, and, unless the Vessel should be lost we may expect it here by July at latest. I have given up all hopes, in
                            the present state of Germany, of obtaining it from thence. I have ordered exactly double the quantity required, to provide
                            against accidents.
                        I have also ordered all the locks which will be required of Mr Antes’s construction. Mr Antes is my uncle,
                            and had been some Years resident in England where he married. He is probably Known to you by his little work on Egypt,
                            where he resided 12 Years.—He is a man of considerable fortune, & having no children devotes himself entirely to the
                            arts. He is a most capital workman himself, and every thing about his house is of his own contrivance or workmanship.—His
                            improvement on locks is a very simple one. One of the greatest desiderata has long been a common lock, so constructed as
                            not to be always out of order,—for our present construction is liable to constant derangement. The principal cause of this
                            is the action of the Spring, & the ease with which the best springs are broken. Instead of the common single leaved
                            spring he has used a Spiral wire Spring which acts in a line with the bolt
                        [NOTE: DRAWINGS OF TWO LOCKS, LABELED “1. COMMON CONSTRUCTION” AND “2. ANTES’S CONSTRUCTION”]
                        1., In the lock on the common construction. It has besides the easy failure of the spring the fault of a great deal of friction especially when the lower part of the tumbler A acts.—
                  2. Antes. The spring is either placed at a  by which a very narrow Spring bolt lock is made or in common locks at b when it acts by its 2 arms.—The friction of the tumbler is also avoided by a rack in the bolt as at B or in several other very ingenious methods. The locks in the bank of Pennsylvania are of this construction & in 6 Years use many hundred times a day,
                            not one is yet out of order.
                        I have also ordered a Chandelier of 10 patent lamps for the Hall, and the number of Wall Lamps which will be
                            wanted in the several passages of the Offices.
                        My family has about 14 days ago been encreased by another son, & should my wife continue in the favorable
                            state of health she enjoys at present, I hope to be soon again in Washington.—
                  I am with the highest respect Yours
                            faithfully
                        
                            B Henry Latrobe
                            
                        
                        
                            P.S. Since I wrote the above, I have found it necessary to look for the painting of the cieling of the
                                Hall of Representatives beyond the means of this country. Mr Holland, Scenepainter to the Theatre here is an artist
                                of the first eminence, but he is difficult, & I fear will be extravagant in his terms. I cannot induce him to offer
                                any specific propositions: he only says that if I employ him I must prepare to pay a very exorbitant price.—I mean to
                                write to New York & Boston to enquire whether there is there an artist who can paint an architectural cieling; for
                                unless the whole design of which the pannel lights are a part be painted, they will have a very bad effect. I have
                                within the last fortnight sent to Mr Mazzei duplicates of all my former letters, and have requested him to enquire of
                                Franzoni’s father the expense of one of the Capitals of the size required for the Capitol. He could easily procure the
                                painter we want, & at a very moderate Salary. As soon as I hear from New York & Boston, I will write to You the
                                result of my enquiries.—
                        
                    